DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, 9-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248472 Zipszer; Gábor and further in view of US 20180065741 A1 Vondrell; Randy M. et al.
1.	Regarding claim 1, Zipszer teaches claim 1, however Vondrell teaches, a proprotor assembly comprising: at least one rotor blade (fig, 3 element 76) that is selectively movable from an extended position to a folded position (para 0063, fold), the rotor blade configured external to an airframe when in the folded position (fig. 10, blades are external to aircraft when folded), Zipszer teaches, the at least one rotor blade comprising: a blade span (fig. 4, element L) extending between a hub end (fig. 4, element 32) and a tip end (fig. 4, junction of region M and T) of the blade span (fig. 4, length L equal), the blade span having a specified thickness  at the tip end (fig. 4, element W); and a blade tip (fig. 4, region T) attached to the tip end of the blade span (fig. 4, region T is attached at region M), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the tip end to the edge is a distance that is greater than half the thickness of the tip end (fig. 4, element T. sub. L, is greater than half, fig. 4, element W).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rotor blades taught by Zipszer with a folding position taught
by Vondrell in order to “create less drag on the aircraft” (para 0063).

2.	Regarding claim 2 Zipszer as modified teaches, the rotor blade of claim 1, wherein the length of the blade tip is a distance that is at least equal to the thickness of the tip end (fig. 2, L is greater than thickness in fig. 4, element W).
3.	Regarding claim 3 Zipszer as modified teaches, the rotor blade of claim 1, wherein the blade tip has a first side corresponding to the first side of the blade span, and a second side corresponding to the second side of the blade span (fig. 2, elements 40 and 42 equal to first and second sides).
4.	Regarding claim 6 Zipszer as modified teaches, the rotor blade of claim 3, wherein at least one of the first side and the second side of the blade tip have, near the tip end of the blade span, a convex profile  transitions into a concave profile near the edge (fig. 4, area I is convex, area O transitions to concave).
5.	Regarding claim 7 Zipszer as modified teaches, the rotor blade of claim 3, wherein the edge is offset from a centerline of the blade span (fig. 4, element 34 is offset).
6.	Regarding claim 9 Zipszer as modified teaches, the rotor blade of claim 3, Vondrell teaches, wherein when the rotor blade is operating in a folded configuration, air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 10, element 76 is parallel with direction of flight)
7.	Regarding claim 10 Zipszer teaches claim 10, however Vondrell teaches, a tiltrotor aircraft (fig. 1, element 10), comprising: a rotor system comprising at least one rotor blade that is selectively movable from an extended position to a folded position (fig. 10, element 76), the at least one rotor blade having an outboard end (fig. 10, element 78) the rotor blade configured external to an airframe when in the folded position (fig. 10, element 76 external to aircraft); Zipszer teaches, and a blade tip (fig. 4, region T) attached to the outboard end of the rotor blade (fig. 4, region T is attached at region M), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 4, element T. sub. L, is greater than half, element W).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rotor blades taught by Zipszer with a folding position taught
by Vondrell in order to “create less drag on the aircraft” (para 0063).
8.	Regarding claim 11 Zipszer as modified teaches, the tiltrotor aircraft of claim 10, wherein the length of the blade tip is a distance that is at least equal to the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 4, element W).
9.	Regarding claim 12 Zipszer as modified teaches, the tiltrotor aircraft of claim 10, wherein the blade tip has a first side corresponding to a first side of the rotor blade, and a second side corresponding to the second side of the rotor blade (fig. 2, elements 40 and 42 equal to first and second sides).
10.	Regarding claim 16 Zipszer as modified teaches, the tiltrotor aircraft of claim 12, wherein the edge is offset from a centerline of the rotor blade (fig. 4, element 34 is offset).
11.	Regarding claim 17 Zipszer as modified teaches, the tiltrotor aircraft of claim 12, Vondrell teaches, wherein the first side and the second side have profiles that  are configured to promote a laminar air flow from the outboard end to the edge when the rotor blade is in the folded position (para 0063 blades parallel to airflow).
12.	Regarding claim 18 Zipszer as modified teaches, the tiltrotor aircraft of claim 12, Vondrell teaches, wherein when the rotor blade is operating in a folded configuration (fig. 10), air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 10, element 76 is parallel with direction of flight),
13.	Regarding claim 19 10 Zipszer teaches claim 19, however Vondrell teaches, a tiltrotor aircraft, comprising: a fuselage (fig. 1, element 18); a wing attached to the fuselage (fig. 1, elements 159, 58, 60, 62); a rotor system coupled to the wing and configured to move between a horizontal position and a vertical position during operation (para 0034), the rotor system comprising two or more rotor blades operable to generate thrust when rotating and configured to move between an extended position and folded position the rotor blade configured external to an airframe when in the folded position (fig. 10, element 76 external to airframe); Zipszer teaches, and blade tips attached to an outboard end of the rotor blades (para 0009 blade tip), the blade tips having two sides that taper together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 4, element W).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rotor blades taught by Zipszer with a folding position taught
by Vondrell in order to “create less drag on the aircraft” (para 0063).
14.	Regarding claim 20 Zipszer as modified teaches, the tiltrotor aircraft of claim 19, Vondrell teaches,  wherein when the rotor blades are operating in a folded position (fig. 10), air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of each rotor blade (para 0034). 

Allowable Subject Matter
Claims 4, 5, 13, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Zipszer has convex and concave blade tips, and Vondrell has folding tiltrotor it would have not been obvious to one of ordinary skill in the art to add the curves blade tips into the folding tilt rotor without the benefit of the present disclosure.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642